UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4414


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRACIE YVETTE CLAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00261-WO-1)


Submitted:   February 19, 2016            Decided:   April 11, 2016


Before KING, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant.  Robert Michael Hamilton, Assistant
United   States Attorney, Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tracie Yvette Clay pled guilty to two counts of health care

fraud, in violation of 18 U.S.C. §§ 2, 1347(a)(2) (2012), and

one count of money laundering, in violation of 18 U.S.C. §§ 2,

1957(a),      (b)    (2012).       The   district    court     calculated    Clay’s

Guidelines     range      under    the   U.S.    Sentencing    Guidelines    Manual

(2014) at 70 to 87 months’ imprisonment and sentenced Clay to 70

months’ imprisonment.            The district court also ordered that Clay

pay $990,099.58 in restitution.

       On appeal, counsel has filed a brief pursuant to Anders v.

California,     386 U.S. 738   (1967),    stating     that   there   are   no

meritorious grounds for appeal, but raising as issues for review

whether the district court reversibly erred in accepting Clay’s

guilty plea and abused its discretion in imposing the 70-month

prison sentence and the restitution sum.                    Clay was informed of

her right to file a pro se supplemental brief, but she has not

done    so.         The    Government     elected    not     to   file   a   brief.

We affirm.

       Because Clay did not move in the district court to withdraw

her guilty plea, the acceptance of her guilty plea is reviewed

for plain error only.             United States v. Williams, 811 F.3d 621,

622 (4th Cir. 2016); United States v. Martinez, 277 F.3d 517,

524-26 (4th Cir. 2002).            To demonstrate plain error, a defendant

must show:          (1) there was error; (2) the error was plain; and

                                           2
(3) the error affected her substantial rights.                             United States v.

Olano, 507 U.S. 725, 732 (1993).                      In the guilty plea context, a

defendant     meets    her        burden    to      establish       that     a       plain    error

affected      her     substantial          rights       by     showing           a    reasonable

probability that she would not have pled guilty but for the

district       court’s            Fed.     R.         Crim.      P.         11        omissions.

United States v. Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).

       Our review of the transcript of the guilty plea hearing

leads    us   to     conclude       that    the       district       court       substantially

complied with the mandates of Rule 11 in accepting Clay’s guilty

plea    and   that     the    court’s       omissions         did     not    affect          Clay’s

substantial        rights.         The     transcript         also    reveals          that       the

district      court    ensured       that       the    plea     was    supported             by    an

independent        basis     in    fact     and       that    Clay    entered          the        plea

knowingly      and     voluntarily          with        an    understanding              of       the

consequences.         Accordingly, we discern no plain error in the

district court’s acceptance of Clay’s guilty plea.                                    See United

States v. DeFusco, 949 F.2d 114, 116, 120 (4th Cir. 1991).

       Turning to Clay’s sentence, we review it for reasonableness

“under   a    deferential          abuse-of-discretion           standard.”              Gall       v.

United States, 552 U.S. 38, 41, 51 (2007).                           This review entails

appellate consideration of both the procedural and substantive

reasonableness of the sentence.                  Id. at 51.



                                                3
     After    determining     whether       the    district   court   properly

calculated the defendant’s advisory Guidelines range and gave

the parties an opportunity to argue for an appropriate sentence,

we consider whether the district court considered the 18 U.S.C.

§ 3553(a)    (2012)    factors   and   any    arguments   presented    by   the

parties, selected a sentence based on clearly erroneous facts,

and sufficiently explained the selected sentence.              Id. at 49-51.

If the sentence is free of “significant procedural error,” we

review the substantive reasonableness of the sentence, “tak[ing]

into account the totality of the circumstances.”                    Id. at 51.

Any sentence within or below a properly calculated Guidelines

range   is    presumptively        substantively      reasonable.       United

States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied,

135 S. Ct. 421 (2014).       Such a presumption can only be rebutted

by a showing that the sentence is unreasonable when measured

against the § 3553(a) factors.         Id.

     In this case, the district court did not reversibly err in

calculating   the     Guidelines    range    and   properly   heard   argument

from counsel and allocution from Clay.              The court explained that

the 70-month prison sentence was warranted in light of Clay’s

history and characteristics, the nature of her offense conduct,

and the need for the sentence to provide deterrence to criminal

conduct and to protect the public from further crimes by Clay.

18 U.S.C. § 3553(a)(1), (2)(B)-(C).                Clay does not offer any

                                       4
grounds     to    rebut         the     presumption          on       appeal       that     her

within-Guidelines          sentence       of        70     months’      imprisonment        is

substantively       reasonable.          Accordingly,            we   conclude      that    the

district    court    did    not       abuse    its       discretion     in    imposing      the

70-month term.

     Turning to the restitution order, Clay did not object to

its imposition in the district court, and we therefore review it

for plain error only.            United States v. Hargrove, 625 F.3d 170,

183-84    (4th    Cir.     2010).        We        have    reviewed     the       record    and

conclude that the district court did not plainly err in ordering

the restitution sum in this case.                    See 18 U.S.C. § 3663A(a)(1),

(c)(1)(B) (2012); United States v. Randall, 171 F.3d 195, 210-11

(4th Cir. 1999).

     Finally, in accordance with Anders, we have reviewed the

remainder    of     the    record       in     this       case    and      have    found     no

meritorious issues for appeal.                 We therefore affirm the district

court’s judgment.           We deny Clay’s motion to appoint counsel.

This court requires that counsel inform Clay, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Clay requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move     in   this     court       for    leave     to     withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on Clay.

                                               5
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   6